Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cesarini et al. (US 5,833,692).
Regarding claim 1, Cesarini et al. disclose a method of using a surgical cutting instrument, comprising: grasping a surgical cutting instrument (col. 16, lines 1-5), the instrument including: a first tubular member (411) having a cutting tip (215; Figure 10; col. 15, lines 3-8 and 14-16), a second tubular member (416) having a cutting window (413; col. 15, lines 8-13), wherein the first tubular member is co-axially disposed within the second tubular member such that the cutting tip is selectively exposed at the cutting window (col. 15, lines 15-18), a sleeve member (“pliable sheath” - col. 16, line 15) wherein the first and second tubular members are co-axially disposed within the sleeve member (col. 16, lines 12-17), a third tubular member (412), wherein the sleeve member is co-axially disposed within the third tubular member (col. 16, lines 12-17), and an orientation member (430) over the sleeve member (above the sleeve member in use - the claims do not require the sleeve member to extend within the orientation member) and rigidly secured to the third tubular member (col. 15, lines 54-56), wherein the orientation member is rotatable to transmit a rotational force applied to the orientation member to rotate the second tubular member to effectuate spatial rotation of the cutting window (col. 16; lines 1-8; as in previous embodiment - col. 14, lines 14-25); positioning the cutting window and cutting tip at a target tissue (338); rotating the cutting tip to selectively cut the target tissue in a first area; maintaining the cutting tip at the target tissue; and rotating the orientation member to selectively reposition the cutting window to expose the cutting tip to cut the target tissue in a second area (341; col. 14, lines 14-23).  
Regarding claim 2, the cutting window is aligned with a directional indicator (e.g. at “430” in Figure 15) on the orientation member (col. 14, lines 24-25).  
Regarding claim 3, the orientation member is rotatable to transmit a rotational force applied to the orientation member to rotate the third tubular member (col. 16; lines 1-8; as in previous embodiment - col. 14, lines 14-25).  
Regarding claim 4, the first tubular member has a proximal section, an intermediate section, and a distal section, wherein the distal section includes the cutting tip (215; Figure 10; col. 15, lines 3-8 and 14-16); wherein the second tubular member has a proximal region, an intermediate region, and a distal region, wherein the distal region forms the cutting window (413; col. 15, lines 8-13), wherein the first tubular member is co-axially disposed within the second tubular member such that the cutting tip is selectively exposed at the cutting window (col. 15, lines 12-17); wherein the third tubular member is co-axially disposed around the intermediate section of the first tubular member, the intermediate region of the second tubular member and the sleeve member (as in the previous embodiment and evident from Figure 9).  
Regarding claim 9, as the first tubular member is rotatably driven, an edge of the cutting tip cooperates with the cutting window to cut tissue (col. 15, lines 12-17).  

Allowable Subject Matter
Claims 5-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771